Case 1:18-cv-03202-DKC Document 48-19 Filed 07/22/20 Page 1 of 3




               EXHIBIT 19
                 Case 1:18-cv-03202-DKC Document 48-19 Filed 07/22/20 Page 2 of 3
DIANA J. MEARS, CQDE                            C
                                                CUUR
                                                   RRRIIC
                                                        CUUL
                                                           LUUM
                                                              MVVIIT
                                                                   TAAE
                                                                      E                                     P.O. Box 324
Work 410-679-8257                                                                                             Joppa, MD
Cell 410-241-2779                                                                                                 21085
CERTIFICATION
   x Certified by the International Association of Document Examiners (IADE) October 3, 2015

SPECIALIZED TRAINING
   x Continuing Education Classes under Katherine Koppenhaver, Fallston MD, April 2012 to Present
   x Document Examination Course under Katherine Koppenhaver, Joppa MD, June 2012 thru June 2015
   x Apprenticeship (Katherine Koppenhaver) – Doc. Examination, Joppa MD, June 2012 thru June 2015

PROFICIENCY TESTING
   x IADE with a high degree of accuracy, January 2017               x   IADE with a high degree of accuracy, May 2016
   x IADE with a high degree of accuracy, September 2016             x   IADE with a high degree of accuracy, August 2015

COURT-QUALIFICATIONS: Testified in court
  x Charles County MVA Waldorf (Maryland)                            x   Montgomery County Circuit Court (Maryland)
  x Carroll County Circuit Court (Maryland)                          x   Prince William County Circuit Court (Virginia)
  x Delaware Court of Chancery (Delaware)                            x   U.S. District Court of New Jersey (Trenton, NJ)
  x Frederick County District Court (Maryland-Twice)

TYPES OF CASES WORKED ON
   x Altered Documents                                               x   Forgery Detection
   x Anonymous Notes                                                 x   Identification of Inserted/Substituted Material
   x Child Custody                                                   x   Indented Writing
   x Corporate Stock Certificates                                    x   Line Sequences
   x Counterfeit Documents                                           x   Medical Malpractice
   x Cut and Paste Documents                                         x   Mortgage Fraud
   x Deed of Trust                                                   x   Poison Pen and Threat Letters
   x Disguised and Simulated Signatures/Writings                     x   Reading Under White Out/Obliterated Material
   x Disputed Wills                                                  x   Signature Identification

MEMBERSHIPS
  x IADE (Intl. Assoc. of Doc. Exam.) Board Member - January 2015 to Present
    Membership Chairperson – May 2017 to Present
    2016 Conference Chairperson – September 2015 through August 2016
    Newsletter Editor – January 2015 to Present
  x SAFE (Scientific Assoc. of Forensic Exam.) Member – 2013 thru 2014

CONFERENCES AND SEMINARS ATTENDED
  x International Association of Document Examiners on September 12 through 14, 2019 Montego Bay, Jamaica
  x International Association of Document Examiners on August 24 and 25, 2018 Webinar
  x International Association of Document Examiners on September 7 through 9, 2017 Denver, CO
  x International Association of Document Examiners on September 15 through 17, 2016 Annapolis, MD
  x International Association of Document Examiners on April 24 through 25, 2015 Edgewood, MD
  x Scientific Association of Forensic Examiners on August 14 through 16, 2014 Boca Raton, FL
  x Scientific Association of Forensic Examiners on September 28, 2013 Edgewood, MD
  x Forensic Document Examiners on September 29, 2012 Edgewood, MD

TEACHER (The Forensic Document Examination Interactive Training Program)
   x Teacher of investigators of law enforcement agencies (including U.S. Marshal’s Service).
   x Teacher of other students in the field both nationally and internationally.

SEMINARS PRESENTED
   x International Association of Document Examiners on September 14, 2019 Montego Bay, Jamaica (1 session)
   x International Association of Document Examiners on September 7 & 9, 2017 Denver, CO (3 sessions)

LECTURES


Rev. March 17, 2020
                                            Curriculum Vitae of Diana J. Mears, CFDE
                  Case 1:18-cv-03202-DKC Document 48-19 Filed 07/22/20 Page 3 of 3
    x   Youth’s Benefit Elementary School on March 29, 2019 Fallston, MD (2 sessions)
    x   River Hill High School on March 27, 2019 Clarksville, MD ( 2 sessions)
    x   River Hill High School on April 25, 2017 Clarksville, MD on (2 sessions)

CONTINUING EDUCATION CLASSES PRESENTED
  x Fundamental Differences, June 13, 2016
  x Public Speaking, October 17, 2016

PUBLICATIONS
   x CURSIVE: To Be or Not to Be in Our Public School Classrooms, The Scientific Journal of the International Association of
      Document Examiners, Volume 2 – Fall 2015.

BOOKS READ
  x Bauchner, Elizabeth – Document Analysis
  x Bradford, Ralph & Russell – Introduction to Handwriting Examination and Identification
  x Harrison, Wilson R. – Suspect Documents
  x Koppenhaver, Katherine – How to Be a Credible Witness
  x Koppenhaver, Katherine – The Business of Document Examination
  x Lavay, Jerome Buell – Disputed Handwriting
  x Osborn, Albert S. – Questioned Documents
  x Rendell, Kenneth W. – Forging History

ARTICLES READ
   x Puri, K. S. (1965, September) “Effects of Intoxication on Handwriting.” Journal of Criminal Law and Criminology, 56 (3), 372-
      374
   x Graffiti Know How. Graffiti Know How, Jun 2014. Web. 5 Sep 2016.
   x Valdez, Al. "Decoding the Secret Messages on the Wall." Police Magazine 1 Apr. 1996,
      http://www.policemag.com/channel/gangs/articles/1996/04/decoding-the-secret-messages-on-the-wall.aspx. Web. 3 Sep
      2016.

ON-LINE COURSES
   x Sinclair, Stefanie. Visions of Protest : Graffiti. The Open University. 1 Mar. 2016. Web. 17 Aug. 2016.




Rev. March 17, 2020                                                                                                     2|P age
